                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


TRACI L. FILECA,

                    Plaintiff,

v.                                                    Case No: 6:17-cv-1547-Orl-40JRK

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                         /

                                         ORDER

      This cause is before the Court on Petitioner’s Appeal of the Commissioner of the

Social Security Administration's final decision denying her claims for disability insurance

benefits and supplemental security income (Doc. 1) filed on August 24, 2017. The United

States Magistrate Judge has submitted a report recommending that the final decision be

reversed and remanded.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed January 24, 2019 (Doc. 22), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Commissioner’s final decision is REVERSED and this matter is

REMANDED with the following instructions:
      (A)    Reevaluate the opinions of Dr. Tolia and Dr. Marathe, assign the

             appropriate weight to such opinions, and explain the reasoning behind the

             weight assigned;

      (B)    If appropriate, reevaluate the opinion of Dr. Le;

      (C)    If appropriate address the other issues raised by Plaintiff in this appeal; and

      (D)    Take such other action as may be necessary to resolve these claims

             properly.

      3.     The Clerk is DIRECTED to close the file.

      4.     In the event benefits are awarded on remand, Plaintiff’s counsel shall

      ensure that any §§ 406(b) or 1383(d)(2) fee application be filed within the

      parameters set for the by the Order entered in Case No. 6:12-mc-124-Orl-22 (In

      Re: Procedures for Applying for Attorney’s Fees Under 42 U.S.C. §§ 406(b) and

      1383(d)(2)).

      DONE AND ORDERED in Orlando, Florida on February 11, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            2
